DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: A terminal block comprising; a plurality of bus bars that include overlap portions and that overlap each other at the overlap portions, the plurality of bus bars including a lower bus bar and an upper bus bar adjacent to each other in an overlapping direction in which the overlap portions are overlapped, the lower bus bar including a flat portion that includes an overlap portion and a non-overlap portion, wherein the overlap portion of the lower bus bar overlaps an overlap portion of the upper bus bar, and the non-overlap portion does not overlap the upper bus bar; and an insulating middle cover disposed between the lower and upper bus bars, such that the insulating middle cover covers both the overlap portion and the non-overlap portion of the flat portion of the lower bus bar, wherein each of the plurality of bus bars is provided with a plurality of terminals exposed from the middle cover, at positions different from the overlap portions, and the plurality of terminals are disposed at positions radially spaced apart from the overlap portions (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed August 25, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “It is respectfully submitted that none of the references of record, nor any combination of references of record disclose the combination of features recited at least in Applicants’ claim 1." is persuasive and therefore claims 1-10 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 27, 2022